11 N.Y.3d 864 (2008)
2008 NY Slip Op 90423.
In the Matter of MAMARONECK BEACH & YACHT CLUB, INC., et al., Respondents,
v.
ZONING BOARD OF APPEALS OF VILLAGE OF MAMARONECK et al., Appellants, et al., Respondents.
Court of Appeals of the State of New York.
Submitted September 15, 2008.
Decided December 2, 2008.
Reported below, 53 AD3d 494.
Motion by Federated Conservationists of Westchester County, Inc. for leave to file a brief amicus curiae on the motions for leave to appeal herein granted and the brief is accepted as filed.